SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Under Section 13 or 15(d) Of the Securities Exchange Act of 1934 For the Quarter Ended December 31, 2009 Commission File No. 0-9996 WIND ENERGY AMERICA INC. (Exact Name of Registrant as specified in its charter) (State or other jurisdiction of incorporation or organization) (Federal IRS Identification No.) Minnesota 41-1387074 12100 Singletree Lane, Suite 100, Eden Prairie, MN 55344 (Address of principal executive offices) (952) 746-1313 (Issuers telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES x
